Citation Nr: 1022105	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Prior to May 12, 2006, entitlement to an initial rating 
in excess of 50 percent for posttraumatic stress disorder 
(PTSD).

2.  From May 12, 2006, entitlement to a staged rating in 
excess of 70 percent for posttraumatic stress disorder 
(PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which, in pertinent part, granted the Veteran's 
claim for service connection for posttraumatic stress 
disorder (PTSD), assigning a 50 percent rating effective 
January 28, 2003, the date of the claim.  In October 2005, 
the Veteran filed a Notice of Disagreement (NOD), 
specifically disagreeing with the rating assigned for his 
PTSD disorder.  In May 2006, the RO issued a Statement of the 
Case (SOC) and, in July 2006, the Veteran filed a substantive 
appeal to the Board.  In August 2006, the RO issued both a 
rating decision, re-evaluating the Veteran's PTSD as 70 
percent disabling, effective May 12, 2006, and a Supplemental 
Statement of the Case (SSOC) denying a further increase.  

In December 2007, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims folder.

On the date of the hearing, the Veteran requested that the VA 
obtain all current VA records regarding treatment for PTSD 
and submitted a form waiving RO consideration of all procured 
records.  The VA subsequently procured these records.  This 
newly acquired evidence has not yet been considered by the 
RO, the agency of original jurisdiction.  However, because 
the record contains a waiver of RO consideration, the Board 
accepts it for inclusion in the record and consideration by 
the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 
(2009).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire period at issue, the Veteran's PTSD 
has been manifested by occupational and social impairment 
with deficiencies in most areas such as work, family 
relations, judgment, thinking and mood.

2.  The Veteran's symptoms include near-continuous depression 
affecting his ability to function independently, 
appropriately, and effectively; impaired impulse control, 
including many noted instances of unwarranted violence; 
difficulty in adapting to stressful circumstances due to a 
low frustration threshold; an inability to establish and 
maintain effective relationships; and GAF scores ranging from 
39-50.


CONCLUSIONS OF LAW

1.  Prior to May 12, 2006, the criteria for a disability 
evaluation in excess of 70 percent, but no greater than 70 
percent, for the Veteran's service-connected posttraumatic 
stress disorder (PTSD) have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9440 (2009).

2.  From May 12, 2006, the criteria for a disability 
evaluation in excess of 70 percent for the Veteran's service-
connected posttraumatic stress disorder (PTSD) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9440 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  VA has a duty to notify the appellant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103. In order to 
meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that the VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

The Board notes that the RO did not issue the proper VCAA 
notice regarding PTSD that would substantially satisfy the 
provisions of both 38 U.S.C.A. § 5103(a) and Dingess until 
December 2006, after the provision of the February 2005 
rating decision from which this appeal arises.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the 
Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Moreover, after the 
provision of the late notice, the RO did not subsequently 
cure the error by re-adjudicating the claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (indicating that 
late notification may be accomplished by issuing a fully 
compliant VCAA notification and then re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect).  However, as the Veteran was granted 
service connection for PTSD, the Board finds this to be 
harmless error.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Moreover, as the claim for an initial rating for the 
Veteran's PTSD is a downstream issue from that of service 
connection, additional notice also was not required when the 
RO developed this claim.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

Also, the evidence does not show, nor does the appellant 
contend, that any notification deficiencies, with respect to 
either timing or content, have resulted in prejudice.  The 
record raises no plausible showing of how the essential 
fairness of the adjudication was affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that VA acquired the Veteran's VA treatment 
records to assist the Veteran with his claims.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The Veteran was provided with VA PTSD 
examinations that were thorough and productive of medical 
findings allowing for the rating of the disorder on appeal.  
As such, there is no duty to provide an additional 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Initial and Staged Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, as in this case, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the Veteran's claim.

In a November 2002 VA treatment record, the Veteran reported 
experiencing frequent anger and several actual physical 
altercations.  He stated that he was also having vivid 
dreams.

In an April 2002 VA treatment record, the Veteran reported 
having chronic PTSD since returning from service in Vietnam.  
He indicated that he sought treatment after people told him 
that he had a problem with depression and anger.  He also 
stated that his wife left him seven months prior because he 
was "crazy."  He claimed to have anhedonia, low energy, 
sleep disturbance, weight loss of 40 pounds in 1.5 years due 
to increased food intake, and lack of sexual desire.  He 
indicated experiencing a lifelong problem with anger, 
typified by fighting, jumping out of cars in traffic to 
threaten other drivers, loss of friends because of violent 
tendencies, and ruining parties with angry outbursts.  He 
also reported having flashbacks to Vietnam.  He experienced 
nightmares and an extremely hypervigilant startle response.  
He hated crowds and felt that his breathing became faster 
when he felt crowded.  He stated that he was no longer 
working and was living with his mother.  He indicated that he 
did not have a significant relationship outside his family.  
He stated that he was put on probation in juvenile detention 
and was briefly incarcerated as an adult for assault and 
battery.  Upon examination, the examiner noted that the 
Veteran was casually dressed and well groomed.  He was 
cooperative, making good eye contact, except when he 
occasionally looked at the floor.  He showed some psychomotor 
agitation, especially late in the interview when he asked to 
smoke or when he became angry.  His speech was of normal 
rate, rhythm and volume.  His mood was depressed.  His affect 
was dysphoric and constricted.  However, the Veteran did 
laugh a few times.  His thoughts were linear and logical in 
form.  He indicated that he had no suicidal or homicidal 
ideation at the time, but stated that he had thought about 
hurting others and had given away his guns.  Memory was 
intact.  The diagnoses were Major Depressive Disorder 
secondary to PTSD or major depressive disorder concurrent 
with PTSD.  The Global Assessment of Function scores were 45 
to 50, indicative of serious symptoms or any serious 
impairment in social or occupational functioning (e.g., no 
friends, unable to keep a job).

In a June 2002 VA treatment record, the examiner noted that 
the Veteran's mood was irritable and restless.  The Veteran 
stated that he feared losing control and that his anger had 
alienated him.  He stated that he was still disturbed by 
nightmares and flashbacks.  He indicated that he wished to 
die, but denied any suicidal or homicidal plans.  The 
examiner noted no evidence of psychosis.

In a September 2002 statement, a VA examiner stated that the 
Veteran had chronic PTSD with frequent nightmares, 
irritability, outbursts of anger, and impulsive destructive 
behavior.  The examiner noted that the Veteran was taking 
medication to reduce his impulsive behavior.  Overall, the 
examiner reported that the prognosis was poor.  

In a December 2002 VA treatment record, the Veteran reported 
significant softening of his temper.  He denied any suicidal 
or homicidal ideation.  There was no evidence of psychosis.

In a March 2003 private examination report, the Veteran 
reported that his last employment position was that of a dock 
worker.  He indicated that he left this position in February 
2001 due to his emphysema.  He stated that he began abusing 
alcohol in 1968, but stopped drinking six years prior.  He 
currently lived with his brother.  He stated that he was able 
to perform most household chores and keep his apartment 
clean.  He indicated that he was able to shower, groom, shop, 
manage money, and feed himself independently.  He reported 
that he was able to drive, but would tend to get into 
arguments.  He stated that he had gotten into an argument 
while driving on the way to the interview.  He indicated that 
he was able to take public transportation when necessary.  He 
reported explosive episodes of anger and indicated that he 
might throw things or hit people.  He denied present suicidal 
ideation and stated that he last had suicidal ideation a year 
and a half prior to the interview.  He reported frequent 
flashbacks and startle response.  He stated that he had lost 
interest in former activities such as fishing and going to 
the casino.  He was negative for both auditory and visual 
hallucinations and no delusions were elicited.  Upon 
examination, the examiner indicated that the Veteran's gait 
and posture were normal; and his speech was spontaneous at a 
normal rate/volume.  The examiner further noted that the 
Veteran's attention was good; his concentration was intact; 
his abstract reasoning was good; and his short term memory 
was normal.  The examiner indicated that the Veteran's social 
and test judgment were both grossly impaired.  When asked 
what he would do if he found a wallet on the street, the 
Veteran indicated that he would keep it.  When queried what 
he would do if he were the first person in a movie theater to 
smell and see fire, he stated that he would close the doors 
and leave everyone in the theater to die.  The examiner noted 
that he showed no remorse.  The diagnoses were chronic PTSD, 
intermittent explosive disorder, alcohol dependence in 
sustained full remission and rule/out antisocial personality 
disorder.  In assessing the severity of the Veteran's mental 
disorders, the examiner stated that the Veteran had moderate 
to severe limitations due to a combination of mental and 
physical disorders.  

In a May 2003 decision, the Social Security Administration 
determined that the Veteran was disabled primarily due to 
emphysema, and secondarily due to PTSD.  .

In a July 2003 VA treatment record, the examiner noted that 
the Veteran was in good spirits, although somewhat anxious, 
but neither depressed nor irritable.  There were no 
complaints of symptoms of PTSD, no suicidal ideation, and no 
homicidal ideation.  The GAF score was 45.  

In a January 2005 VA psychiatric examination report, the 
Veteran reported experiencing frequent, vivid flashbacks 
regarding service in Vietnam; avoidance of reminders of his 
experiences in Vietnam; hypervigilance; and chronic 
irritability associated with decreased frustration tolerance 
and outbursts of anger.  Upon examination, the examiner 
stated that the Veteran was neatly dressed, well-groomed, 
cooperative, and friendly.  He indicated that Veteran's 
speech, psychomotor functions, and cognitive functions were 
all within the normal range.  The Veteran's mood was euthymic 
and his affect was anxious.  He showed no evidence of 
hallucinations or psychotic thinking.  He denied both 
suicidal ideation and homicidal ideation.  He had chronic 
insomnia.  His appetite was fair and his energy level was 
good.  His insight and judgment were both good.  The 
examiner's diagnosis was, in pertinent part, PTSD.  Having 
reviewed the claims file, the examiner noted that the 
Veteran's disorder had worsened in severity in the previous 
two years, probably due to the conflict in Iraq.  However, 
the Veteran found his participation in the VA psychiatric 
program to be beneficial.  The GAF score was 42.

In a December 2004 VA treatment record, the Veteran returned 
for treatment after an absence of three months.  He stated 
that, over that period, he slept a lot, missed doses of 
medication, and experienced depression.  He indicated that he 
thought that the examiner would "yell at" him and expressed 
surprise when she did not take such actions.  The examiner 
noted that the Veteran appeared disheveled, somewhat 
depressed, and quite anxious at first.  During the session, 
he calmed down.  The examiner noted no suicidal or homicidal 
ideation.  The GAF score was 40, indicating some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).

In a January 2005 VA treatment record, the Veteran reported 
containing the anger he felt toward his ex-wife due to he 
plans to take their son out of school for a trip to Disney 
World.  He stated that he recently "blew his stack" at a 
relative who supported the Iraq conflict.  He indicated that 
he was feeling more isolative and more irritable.  The 
examiner noted that the Veteran was experiencing increased 
symptoms of PTSD, but that he had been coping safely.  There 
was no evidence of suicidal or homicidal ideation.  The GAF 
score was 44, indicating serious symptoms or any serious 
impairment in social or occupational functioning.

In a subsequent January 2005 VA treatment record, the Veteran 
reported feeling run down and tired.  He and the examiner 
discussed how he could appear at a family party without 
triggering his rage.  The examiner noted that the Veteran was 
calm and focused during the session.  She indicated that the 
Veteran had chronic severe symptoms of PTSD, but that he was 
coping safely.  She stated that he was not a danger to 
himself or others.   The GAF score was 45.

In a March 2005 VA treatment record, the Veteran reported 
experiencing several angry outbursts directed at strangers.  
In one instance, the Veteran became angry with a driver who 
had entered a crosswalk interfered with his right of way.   
After the driver parked, the Veteran confronted him, followed 
him, yelled at him, and shoved him.  The driver did not 
respond, but walked away despite the Veteran's attempts to 
draw him into a fight.  A few days later, as the Veteran 
stopped at a light, another driver "leaned on the horn at 
him."  The Veteran jumped out of the car, ran back to the 
other car, and attempted to confront the other driver.  When 
the other driver would not roll down his window to speak to 
him, the Veteran kicked his door.  When the light changed, 
the other driver drove away.  The Veteran expressed some 
concern that he could not back down from either incident.  
The examiner noted that the Veteran appeared anxious and 
focused during this session.  He appeared to have an 
exacerbation of symptoms, including angry outbursts during 
which he verbally and physically threatened others.  He 
indicated that he had not experienced any further outbursts 
since increasing his medication.  He denied homicidal or 
suicidal ideation.  The GAF score was 40, indicating some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or family 
relations, judgment, thinking, or mood.

In an April 2005 VA treatment record, the Veteran stated that 
he spent most of his time sitting and staring.  He reported 
that he only ate once a day, if he ate at all.  He had felt 
significantly less irritable, to the point where he felt that 
anyone could do anything to him and he would not defend 
himself.  As a result, he felt very week.  He stated that he 
felt as if he were "floating through time" without 
experiencing much, as if nothing had happened that year.  The 
examiner noted that he appeared depressed and anxious 
initially, and that he had jumped when she called his name in 
the reception area.  During examination, he calmed down, 
smiled, and appeared to enjoy the chance to tell his story.  
There was no suicidal or homicidal ideation.  The GAF score 
was 40.

In a May 2005 VA treatment record, the Veteran stated that, 
due to financial pressures, he currently was living with his 
siblings, moving from house to house.  He stated that, 
although he had not experienced angry episodes during the 
past month, he did not like the medication he was taking.  He 
indicated that, because he was no longer hyperaroused, he 
felt defenseless and unable to stand up for himself.  He 
stated "I only win when I rage."  He stated that he was so 
used to being angry, he did not recognize himself.  The GAF 
score was 40.

In a subsequent May 2005 VA treatment record, the Veteran 
acknowledged thinking about suicide sometimes, but denied 
having any plan or intent.  The examiner noted no homicidal 
ideation.  

In a July 2005 VA treatment record, the examiner noted that 
the Veteran appeared healthier, and that he was not a danger 
to himself or others.  The GAF was 43, indicating serious 
symptoms or any serious impairment in social or occupational 
functioning.

In an August 2005 VA treatment record, the Veteran reported 
that he was still moving from family member to family member 
to have a place to live due to financial difficulties.  He 
recently moved out of his sister's house after she became 
verbally abusive, triggering his anger.  After he threatened 
her verbally, she threatened to call the cops, causing him to 
depart.  The examiner noted that the Veteran was doing the 
best he could under the circumstances to maintain an adequate 
diet and basic hygiene.  The Veteran stated that he still had 
transient suicidal thoughts, but denied any intent to act on 
them.  He also stated that he ahd thoughts of hurting others, 
but denied having a specific target, plan, or intent.  The 
examiner advised the Veteran to unload his pistols and keep 
the ammunition and the firearms in separate boxes.  The 
Veteran was not receptive to this idea.  The GAF score was 
40, indicating some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or family relations, judgment, thinking, or mood.

In a subsequent August 2005 VA treatment record, the Veteran 
again would not discuss his pistols except to say that he 
would not use them unless he became terminally ill.  The 
examiner again noted that the Veteran was homeless and having 
difficulty taking care of his personal needs, such as 
laundry.  The GAF score was 40.

In a February 2006 VA treatment record, the examiner noted 
that the Veteran was irritable, but calmed quickly.  The 
Veteran stated that he had been more irritable lately, but 
coped by putting on a relaxation tape.  There was no suicidal 
or homicidal ideation.  The GAF score was 45, indicating 
serious symptoms or any serious impairment in social or 
occupational functioning.

In a May 2006 VA treatment record, the examiner noted that 
the Veteran appeared disheveled and preoccupied.  The GAF 
score was 47.

In an additional May 2006 VA treatment record, written the 
same day, the Veteran stated that he felt tired and 
miserable.  The examiner noted that the Veteran seemed to 
have lost track of time, as he mentioned seeing her a week 
ago although actually it had been a month.  He indicated that 
he had not been able to do much lately except walking, lying 
on the hood of his car, and sitting.  He stated that it had 
been hard to keep track of his medication due to his housing 
situation.  He reported being negativistic and irritable.  He 
acknowledged some episodes of verbal anger with "threatening 
moves," but no physical aggression.  He acknowledged passive 
suicidal ideation, but denied any active ideation.  The 
examiner noted no homicidal ideation.  The GAF score was 45.

In a July 2006 statement, the VA examiner who had written 
most of the VA treatment records included in the claims file, 
indicated that the Veteran's PTSD was chronic and severe.  
She stated that, although the Veteran was compliant with 
treatment and worked hard at therapy, he had made only 
minimal progress toward symptom relief and stabilization.  In 
her opinion, the Veteran's prognosis was, at best, guarded 
and he was likely to remain significantly impaired due to his 
PTSD for the rest of his life.  She stated that, in her 
opinion, the Veteran was permanently and totally disabled and 
unemployable due to his service-connected PTSD.  She 
indicated that her work with the Veteran was mostly 
supportive, trying to maintain him at his current level and, 
if possible, to avert any slippage to a lower level of 
functioning.  His current GAF score was 39, indicating some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or family 
relations, judgment, thinking, or mood.

In an August 2006 VA PTSD examination report, the examiner 
noted that the Veteran was unable to work, not only due to 
his PTSD symptoms, but due to other problems as well.  There 
was no expectation that he would ever be employed again.  The 
examiner noted that the Veteran related to a few family 
members and acquaintances, but was not really functioning.  
He would avoid social interaction, withdraw into himself, and 
was nearly surviving in a marginal way.  There was no 
impairment of thought processes or communications.  He was 
dysfunctional and making a marginal adjustment, but he was 
not considered psychotic.  His current activities of daily 
living consisted of moving from place to place, seeking a 
place to sleep or reside for a brief time.  He could no 
longer read or concentrate or focus his attention.  He was 
preoccupied with the trauma in Vietnam.  He had only one 
mental disorder, PTSD, with recurrence, hyperarousal, and 
avoidance symptoms in abundance.  He was able to manage his 
own benefits.  Symptoms included nightmares five times per 
week; a propensity to anger, quickly aroused and violent, 
with noted irritability and a low frustration tolerance; 
chronic depression, with a fear of being hurt; flashbacks 
several times per month; chronic insomnia; difficulty 
focusing and maintaining attention; avoidance of people; 
difficulty showing feelings; hypervigilance; and avoidance of 
war imagery.  Upon examination, the examiner noted that the 
Veteran was cleanly dressed, but extremely anxious and jumpy 
and sometimes tearful.  He was cooperative, open, direct, and 
responsive to questions.  Eye contact was limited as the 
Veteran had a tendency to look off into the distance.  He 
tended to walk slowly.  His mood was sad and depressed, and 
his affect was constricted.  When he spoke, it was in a low 
voice.  He tended to ramble and had to be interrupted.  He 
was goal-directed and linear in his thinking.  However, he 
was obviously anxious, paranoid, and preoccupied with anger 
and violence from his Vietnam memories.  The Veteran 
acknowledged suicidal ideation and said that he had seriously 
considered suicide four years ago.  He denied homicidal 
ideation, but indicated awareness of his anger and rage 
toward specific individuals whom he hated.  He denied 
auditory hallucinations, but admitted visual hallucinations 
of seeing movement and thinking someone was there when no one 
else was present.  He stated that his worst hallucination 
occurred some years ago while he was driving.  He recalled 
seeing a tractor trailer falling from the sky in front of 
him, causing him to slam on the brakes.  As the tractor 
trailer was not real, he realized that he almost caused a 
tremendous accident.  The examiner stated that the Veteran 
was able to manage his own funds, but was not employable due 
to severe combat stress, depression, and marked medical 
problems.   In his conclusions, the examiner described the 
Veteran as a man obsessed by Vietnam memories all the time 
that could no longer function in any capacity except to 
survive in a marginal way.  The GAF score was 40.

In a May 2007 VA treatment record, the Veteran stated that he 
was now living with friends.  He indicated that he had the 
money to get his own place, but that most landlords wanted to 
rent to an individual with a recent credit history.  He also 
stated that he feared being alone as his eyesight worsened.  
Upon examination, the examiner noted that his mood was 
somewhat depressed, but that the Veteran expressed humor 
during the session.  She stated that the Veteran was not a 
danger to himself and others.  The GAF score was 44, 
indicating serious symptoms or any serious impairment in 
social or occupational functioning.

At the December 2007 Board hearing, the Veteran stated that 
he was taking medications to stop him from hurting others and 
from hurting himself.  He recalled that he got into a fight 
with two men in their 20s at a family party a few months 
prior.  (Hearing Transcript, pages 4-5).  The Veteran stated 
that he was disoriented occasionally and had problems with 
memory.  (Hearing Transcript, page 7).  The Veteran stated 
that he had no feelings except anger and that he would not 
cry if his children died.  (Hearing Transcript, page 20).  

Under the regulations, a 50 percent rating is warranted when 
there is "occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  38 
C.F.R. § 4.130, DC 9440.

A 70 percent rating is not warranted unless there is 
disability reflecting deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.   Id.

The maximum scheduler rating, of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the current regulations to the facts in this case, 
the Board finds that a disability rating of 70 percent is 
warranted for the Veteran's PTSD prior to May 12, 2006.  
During this period, the Veteran consistently showed near-
continuous depression affecting his ability to function 
independently, appropriately and effectively; impaired 
impulse control, including many noted instances of 
unwarranted violence; difficulty in adapting to stressful 
circumstances due to a low frustration threshold; and an 
inability to establish and maintain effective relationships.  
Further, the Veteran's GAF scores for this period, ranging 
from 40 to 50, indicated major social and occupational 
impairment, consistent with the 70 percent score.  

The Board notes that at no time during the period on appeal, 
either prior to or from May 12, 2006, does the evidence 
indicate that the Veteran's PTSD disorder warrants a rating 
in excess of 70 percent.  The Board notes that the Veteran 
has great limitations both occupationally and socially due to 
his PTSD, in combination with other physical ailments.  The 
Veteran has also recently given accounts regarding occasional 
hallucinations.  However, the record does not indicate that 
the Veteran experiences gross impairment in thought processes 
or communication, or persistent delusions or hallucinations.  
Although the Veteran displays irritable behavior with 
occasional outbursts, the evidence does not show that his 
overall behavior is grossly inappropriate.  Moreover, despite 
some suicidal ideation and violent interactions, the 
treatment records consistently indicate that the Veteran is 
not a persistent danger to himself or others.  Even in 
difficult situations, the Veteran has shown ability to 
perform activities of daily living, such as handling his 
money.  Finally, although the Veteran has indicated some 
feelings of disorientation, the objective evidence of record 
does not indicate consistent disorientation to time or place.  
Also, the evidence does not show that the Veteran's 
experiences memory loss for names of close relatives, own 
occupation, or own name.  The Veteran's GAF scores, ranging 
from 39 to 50, do not contemplate the total occupation and 
social impairment contemplated in the next highest 100 
percent rating.  Overall, the Board finds that a rating is 
excess of 70 percent is not warranted under the regulations.  
38 C.F.R. § 4.130, DC 9440.  As the preponderance of the 
evidence is against this part of the Veteran's claims, the 
reasonable doubt doctrine is not for application.  38 
U.S.C.A. § 5107.

Extraschedular ratings

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular scheduler 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular scheduler 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available scheduler evaluations for that 
service-connected disability are inadequate.  Second, if the 
scheduler evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available scheduler evaluation for the service-
connected PTSD is inadequate.  As explained prior, the 
evidence indicates that the Veteran's PTSD causes 
deficiencies in most areas and an inability to adapt to 
stressful situations, such as a work environment.  As these 
criteria are contemplated in the 70 percent rating assigned 
by this decision, the Board finds the current scheduler 
evaluations to be adequate.  The record also does not show 
that the Veteran has required frequent hospitalizations for 
his PTSD.  Indeed, it does not appear from the record that he 
has been hospitalized at all for that disability.  Finally, 
the Board notes that, in a July 2006 letter, a VA examiner 
stated that the Veteran was permanently and totally disabled 
and unemployable due to his service-connected PTSD.  However, 
the Board notes that the other evidence of record, to include 
May 2003 Social Security Administration decision and the 
August 2006 VA PTSD examination report, indicates that the 
Veteran cannot work due to other medical conditions in 
addition to PTSD.  In fact, the evidence shows that the 
Veteran left his last position due to emphysema, not PTSD.  
The Board also notes that, in the remand portion of his 
decision, the Board will request that a VA examiner review 
all the evidence to conclude whether the Veteran is 
unemployable solely due to his PTSD disorder.  However, as 
the record currently stands, the Board finds that the 
evidence does not show such an exceptional disability picture 
to render the schedular evaluation assigned for the Veteran's 
PTSD to be inadequate.   

In short, the record does not indicate that this service-
connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned scheduler rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.



ORDER

Prior to May 12, 2006, entitlement to an initial rating for 
posttraumatic stress disorder (PTSD) of 70 percent, but no 
greater than 70 percent, is granted.

From May 12, 2006, entitlement to a staged rating in excess 
of 70 percent for posttraumatic stress disorder (PTSD) is 
denied.


REMAND

Recently, the Court of Appeals for Veterans Claims held that 
a claim for TDIU exists as part of a claim for an increase 
(whether in an original claim or as part of claim for 
increased rating).  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In fact, in an October 2007 VA treatment record, the 
Veteran also stated that he actually was seeking 
unemployability as part of this appeal.  The record is not 
sufficient for the Board to be able to adjudicate that part 
of the claim.  First, the Board notes that the most recent 
treatment records included in the claims file date to 
December 2007.  As such, a remand is necessary to acquire all 
pertinent medical records from VA facility or non-VA 
facilities, to include records from the VA Medical Center in 
Philadelphia, Pennsylvania.  38 U.S.C.A. § 5103A(c)(2) (West 
2002 & Supp. 2009). After such records are acquired, the 
AMC/RO must schedule the Veteran for a VA examination and to 
obtain an opinion as to whether his service-connected PTSD 
prevents him from working.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion only when it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran 
to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
provided treatment for his PTSD since 
December 2007.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant.  At a 
minimum, the AMC/RO should procure all 
relevant records from the VA Medical 
Center in Philadelphia, Pennsylvania dated 
since December 2007.  

2.  The AMC/RO should schedule the Veteran 
for an appropriate VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without regard 
to the Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected PTSD, in and of itself, 
renders him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

3.  After completion of the foregoing, the 
AMC/RO should re-adjudicate the claim.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


